Dismissed and Memorandum Opinion filed February 27, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00939-CV

                     CHARLES FREEMAN JR, Appellant
                                        V.
 KENT DICKERSON, ROBERT H. KANE, JR., RONALD H. SHAMBLIN,
         D.D.S., AND JOHNNY MASON, D.D.S., Appellees

                   On Appeal from the 136th District Court
                          Jefferson County, Texas
                      Trial Court Cause No. D-194,417

                 MEMORANDUM                      OPINION


      Appellant Charles Freeman, Jr., an inmate incarcerated in the Gib Lewis
Unit of the Texas Department of Criminal Justice, challenges the trial court’s
dismissal of his civil action against appellees Kent Dickerson, Robert H. Kane, Jr.,
Ronald H. Shamblin, D.D.S., and Johnny Mason, D.D.S. Because we conclude
that appellant failed to comply with the requirements of Chapter 14 of the Texas
Civil Practice and Remedies Code on appeal, we dismiss his appeal.
      On September 9, 2013, the trial court dismissed appellant’s case below.
Appellant filed a notice of appeal and an affidavit on inability to pay costs on
appeal on September 25, 2013.

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation when the inmate claims inability to pay costs. In its 2011 session, the
Texas Legislature amended Chapter 14; the amendments to Chapter 14 became
effective January 1, 2012. As amended, Chapter 14 now applies to “an action,
including an appeal or original proceeding, brought by an inmate in a district,
county, justice of the peace, or small claims court or an appellate court, including
the supreme court or the court of criminal appeals, in which an affidavit or
unsworn declaration of inability to pay costs is filed by the inmate.” Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2013). “This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original
proceeding in the appellate court the same as when they file actions in the district,
county, and justice courts.” Douglas v. Moffett, —S.W.3d—, — 14-12-00321-CV,
2013 WL 6237255, at *1 (Tex. App.—Houston [14th Dist.] Dec. 3, 2013, no pet.
h.) quoting Douglas v. Turner, —S.W.3d—, —, 2013 WL 2245653, at * 1 (Tex.
App.—Waco May 9, 2013, no pet.). See also Hickman v. Tex. Dep’t of Criminal
Justice, No. 13–12–00437–CV, 2013 WL 3770916, at *2 (Tex. App.—Corpus
Christi July 18, 2013, no pet.) (mem. op.).

      When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code. Tex. Civ. Prac. & Rem. Code
Ann. § 14.004(a)1; Moffett, 2013 WL 6237255 at *2. Because the inmate’s list of

      1
          Section 14.004(a) states:

                                          2
previous filings and trust account balance may change between the time the suit
and appeal are brought, we have concluded, as other courts of appeals have, that
the decisions interpreting these requirements of Chapter 14 at the trial court stage
generally apply to appeals and original proceedings brought in an appellate court
on or after January 1, 2012. Moffett, 2013 WL 6237255 at *3; see also Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a); Atkins v. Herrera, Nos. 10–13–00283–CV,
10–13–00284–CV, 2013 WL 5526233, at * 1 (Tex. App.—Waco Oct. 3, 2013, no
pet.) (mem. op.); Weisinger v. State, No. 12-13-00152-CV, 2013 WL 3967659, at *
1 (Tex. App.—Tyler July 31, 2013, no pet.); Hickman, 2013 WL 3770916, at * 2;
Turner, 2013 WL 2245653, at * 2. We therefore apply the decisions cited above to
determine whether appellant complied with Chapter 14.

      Appellant filed his notice of appeal and an accompanying affidavit of
indigence. But appellant did not file on appeal the required unsworn declaration of
previous filings. Tex. Civ. Prac. & Rem. Code Ann. §§ 14.002(a) and 14.004(a).

      On February 4, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal. See Tex. R. App. P. 42.3(a). Appellant filed no
response.

      Because the requirements of Chapter 14 of the Texas Civil Practice and
Remedies Code now apply to inmate proceedings in appellate courts, and appellant

      An inmate who files an affidavit or unsworn declaration of inability to pay costs
      shall file a separate affidavit or declaration (1) identifying each suit, other than a
      suit under the Family Code, previously brought by the person and in which the
      person was not represented by an attorney, without regard to whether the person
      was an inmate at the time the suit was brought; and (2) describing each suit that
      was previously brought by (A) stating the operative facts for which relief was
      sought; (B) listing the case name, cause number, and the court in which the suit
      was brought; (C) identifying each party named in the suit; and (D) stating the
      result of the suit, including whether the suit was dismissed as frivolous or
      malicious under Section 13.001 or Section 14.003 or otherwise.


                                                3
did not comply with those requirements on appeal, we dismiss his appeal. See
Moffett, 2013 WL 6237255 at *4.



                                    PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.




                                       4